DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

Claims 1-24 are pending. Currently no claims are in condition for allowance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5-9, 11, 18-22 and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinde et al. (US 8,521,891) in view of Suzki et al. (US 7,418,532)
Regarding claims 1 and 24, Shinde discloses a method of limiting data transfer rate of data (a system, method, and computer program product are provided a data transfer rate associated with a device [client 402] connected to a network [network 404] is identified [Abstract; Fig.4]) from one or more databases (Fig. 1 shows: plurality of clients 106 and plurality of servers are communicated via network 102. Fig. 4 shows each server includes database 414), the 2method comprising: 
3determining a data transfer rate of the data from the one or more databases (Fig. 5, step 502: monitor data transfer rate), wherein the 4data transfer rate is a rate of data transferred from each database in response to a database query (Fig. 5 shows a method 500 for loading requested data utilizing a network browser based on a data transfer rate [column 7, lines 1-10]);
identifying one or more query associated parameters of the query (the data transfer rate may be identified based on a difference between a time a request is issued by the client 402 and a time a response to the request is received by the client 402. The browser controller 408 may include logic for determining the data transfer rates and/or may identify the data transfer rates in any desired manner [column 5, lines 39-46]);
accessing rate limiting rules (the client 402 may store relevancy rules utilized in selecting the portions of the data; such as size, extension, format, etc., and then applying such rules to this information, prior to loading [column 6, lines 23-42]);
applying one or more of the rate limiting rules to a conjoint analysis of: 
 9(i) the data transfer rate (data transfer rate); 
 10(ii) the one or more query associated parameters in addition to the data transfer rate and parameters used to determine the data transfer rate (the data transfer rate may be identified based on a difference between a time a request is issued by the client 402 and a time a response to the request is received by the client 402. Furthermore, a portion of data is selected [selected by a browser controller 408 or network browser 406] based on a relevancy of the portion of the data; e.g., the relevancy may include relevancy with respect of any aspect of data and/or user. As an option, the client 402 may store relevancy rules utilized in selecting the portion of the data [col. 6, lines 23-42]); and
 11(iii) one or more maximum data rate transfer thresholds correlated to the one or more query associated parameters to determine a data transfer control action (Fig. 5, step 502: data rates associated with a device are monitored, for example, based configured time period and determined whether a data transfer threshold rate has been met [see step 504 and step 610 in Fig. 6; column 7, lines 9-- column 8, lines 64]); and
applying the control action (see Fig. 5 and 6).
Further, Shinde discloses that data transfer rates associated with a device are monitored continuously or periodically (see Fig. 5). However, Shinde does not expressly discloses limits  the data transfer rate while continuing data transfer.
Suzuki teaches a data transfer device performing data transfer with another device (see Fig. 3), comprising: a transfer rate-detecting means for detecting an effective data transfer rate; and a transfer rate-controlling means for controlling a data transfer rate according to the result of the detection performed by the transfer rate-detecting means.  More specifically, Suzuki teaches a transfer rate-comparing section compares the effective data transfer rate with a transfer rate that is one step slower than a current transfer rate output from a selectable transfer rate storing section. If the former is slower, a transfer rate-switching section switches to the transfer rate that is one step slower [Abstract; column 7, lines 30-57; column 6, lines  17-34].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Shinde with the teaching of Suzuki in order to prevent the transfer rate from becoming excessively slow. 

Regarding claim 11, Shinde discloses system comprising:  
2a data processing system (Fig. 4: system 400) comprising:  
3a database (DB 414); 
 4a database management system in communication with the database Fig. 1 shows: plurality of clients 106 and plurality of servers are communicated via network 102. Fig. 4 shows each server includes database 414), wherein the 5database management system is configured to:  
6retrieve data from the database that is responsive to a received query (Fig. 5 shows a method 500 for loading requested data utilizing a network browser based on a data transfer rate [column 7, lines 1-10]);  7transfer the responsive data in a data stream; and  
8a data transfer rate limiter in communication with the database management 9system Fig. 1 shows: plurality of clients 106 and plurality of servers are communicated via network 102. Fig. 4 shows each server includes database 414), wherein the data transfer rate limiter is configured to:
 10determine a data transfer rate of the data from the one or more databases (Fig. 5, step 502: monitor data transfer rate), 11wherein the data transfer rate is a rate of data transferred from each 12database in response to a database query (Fig. 5 shows a method 500 for loading requested data utilizing a network browser based on a data transfer rate [column 7, lines 1-10]);  
13identify one or more query associated parameters of the query (the data transfer rate may be identified based on a difference between a time a request is issued by the client 402 and a time a response to the request is received by the client 402. The browser controller 408 may include logic for determining the data transfer rates and/or may identify the data transfer rates in any desired manner [column 5, lines 39-46]); 
14access rate limiting rules (the client 402 may store relevancy rules utilized in selecting the portions of the data; such as size, extension, format, etc., and then applying such rules to this information, prior to loading [column 6, lines 23-42]);
15apply one or more of the rate limiting rules to a conjoint analysis of:  
-12-Attorney Docket No. IDERA0087US  (i) the data transfer rate (data transfer rate); 
 17(ii) the one or more query associated parameters in addition to the data transfer rate and parameters used to determine the data transfer rate (the data transfer rate may be identified based on a difference between a time a request is issued by the client 402 and a time a response to the request is received by the client 402. Furthermore, a portion of data is selected [selected by a browser controller 408 or network browser 406] based on a relevancy of the portion of the data; e.g., the relevancy may include relevancy with respect of any aspect of data and/or user. As an option, the client 402 may store relevancy rules utilized in selecting the portion of the data [col. 6, lines 23-42]); and 
 18(iii) one or more data rate transfer thresholds correlated to the 19one or more query associated parameters 20to determine a data transfer control action (Fig. 5, step 502: data rates associated with a device are monitored, for example, based configured time period and determined whether a data transfer threshold rate has been met [see step 504 and step 610 in Fig. 6; column 7, lines 9-- column 8, lines 64]); and  
21wherein the database management system is further configured to apply the 22control action (see Fig. 5 and 6).
Further, Shinde discloses that data transfer rates associated with a device are monitored continuously or periodically (see Fig. 5). However, Shinde does not expressly discloses limits  the data transfer rate while continuing data transfer.
Suzuki teaches a data transfer device performing data transfer with another device (see Fig. 3), comprising: a transfer rate-detecting means for detecting an effective data transfer rate; and a transfer rate-controlling means for controlling a data transfer rate according to the result of the detection performed by the transfer rate-detecting means.  More specifically, Suzuki teaches a transfer rate-comparing section compares the effective data transfer rate with a transfer rate that is one step slower than a current transfer rate output from a selectable transfer rate storing section. If the former is slower, a transfer rate-switching section switches to the transfer rate that is one step slower [Abstract; column 7, lines 30-57; column 6, lines  17-34].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Shinde with the teaching of Suzuki in order to prevent the transfer rate from becoming excessively slow. 

Regarding claims 5 and 18, Shinde discloses wherein the conjoint analysis quantifies an amount of 2deviation of the data transfer rate from the one or more thresholds associated with an identity of 3a query requestor and a type and sensitivity of data requested (A portion of data is selected on a relevancy of the portion of the data. The relevancy may include: any aspect of the data, hardware and/or software of the device, and/or a user, etc…. the relevancy may be identified based on rules. Such rules may specify a relevancy hierarchy of data portion types…. [column 3, line 65-column 4, line 16]. The rules may be configured automatically based on capabilities of the device [column 4, lines 17-24]. In addition, Shinde discloses that the portion of data may be conditionally loaded, if the identified transfer rate meets a predefined threshold rate. For example, a data transfer threshold rate may be predefined (e.g., user-configure, automatically configured, etc.), such that the identified data transfer rate may compared to such threshold. Furthermore, the portion of the data may be prevented from being loaded, if the identified data transfer rate is below a predefined threshold rate [column 4, lines 34-49]). 

Regarding claims 6 and 19, Shinde discloses wherein rate limiting rules include one or more members 2of a group consisting of: an excessive data transfer rate rule, a data transfer rate limit per user of 3the database, a data transfer rate limit per database, a data transfer rate limit per machine utilized 4to submit the database query, a data transfer rate limit per access credential of users of the 5database, and a data transfer rate limit per data type (A portion of data is selected on a relevancy of the portion of the data. The relevancy may include: any aspect of the data, hardware and/or software of the device, and/or a user, etc…. the relevancy may be identified based on rules. Such rules may specify a relevancy hierarchy of data portion types…. [column 3, line 65-column 4, line 16]. The rules may be configured automatically based on capabilities of the device [column 4, lines 17-24]. In addition, Shinde discloses that the portion of data may be conditionally loaded, if the identified transfer rate meets a predefined threshold rate. For example, a data transfer threshold rate may be predefined (e.g., user-configure, automatically configured, etc.), such that the identified data transfer rate may compared to such threshold. Furthermore, the portion of the data may be prevented from being loaded, if the identified data transfer rate is below a predefined threshold rate [column 4, lines 34-49]).

Regarding claims 7 and 20, Shinde discloses wherein the data rate control action comprises at least one 2member of a group consisting of:  3logging in a memory the data transfer rate and one or query associated parameters to be 4logged in the memory (the browser controller 408 may create a log file. The log file may record commands issued by the browser controller 408, data transfer rates associated with the network adapter 410, an amount of data transferred via the network adapter 410, a date and/or time of each data transfer…[column 6, lines 43-50]);  5sending an alert to one or more system administrators of the one or more databases (an alert is communicated, in response to preventing the loading of the portion of the data, for example [column; 8, lines 29-41])  6degrading the data transfer rate;  78controlling a messaging system;  9controlling an alarm system;  10controlling a database management operation;  11shifting data access to a different database;  12revoking a query requestor access to the database; and  13suspending a query requestor access to the database (alert may be utilized to indicate that the portion of the data has been prevented from being loaded… [column 8, lines 42-50]).

Regarding claims 8 and 21, Shinde discloses receiving a database query with a database management system; retrieving data responsive to the database query (the browser controller 408 may conditionally allow loading of an entirety of the requested data based on the identifier data transfer rate [column 6, lines 11-15]);  -11-Attorney Docket No. IDERA0087US passively monitoring a data transfer stream that includes the retrieved data (the browser controller 408 may passively allow the network browser 406 to load an entirety of the requested data [column 6, lines 15-22]); and  5detecting a data transfer rate of the data transfer stream (the browser controller 408 may identify data transfer rates of the client 402, and may control the network browser 406 based thereon [column 6, lines 1-3]; the browser controller 408 may conditionally allow loading of an entirety of the requested data based on the identifier data transfer rate [column 6, lines 11-15]; if the browser controller 408 determines the at the identified data transfer rate is lower than the threshold rate, the browser controller 408 may automatically begin issuing commands associated with and optimized mode [column 6, lines  23-26]).

Regarding claims 9 and 22, Shinde discloses detecting the data transfer rate by executing driver code operating at an operating system 3level and determining the data transfer rate (computer program product is provided for optimizing network browser performance by conditionally loading a portion of data from a network based on a data transfer rate [summery; column 2, lines 43-55]).

Claim(s) 2-4, 10, 12-17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinde in view of Suzuki as applied to claims 1 and 11 above, and further in view of Hegli et al. (US 203/0105863).
Regarding claims 2 and 15, Shinde in view of Suzuki discloses all the claim limitation as stated above. Further, Shinde discloses that data transfer rates may be monitored periodically (e.g., based on configured time period) [Column 7, lines 9-13]. Shinde does not expressly disclose wherein the multiple data rate transfer thresholds are 2correlated with multiple member of a group consisting of: a query requestor, a day in a week 3when the database query is received, a time period during a day when the database query is 4received, a sensitivity value of the data, a fixed data transfer rate value.
Hegli teaches filtering techniques for managing access to internet sites or other software application. More specifically, Hegli teaches that a system for controlling user access to categories of Internet sites between a local area network and wide area network. The system includes a categorized database and determine the category of Internet site that is being requested by a user. The system further includes a categorized database of threshold values and a third module configured to compare the data transfer rate of the categorized database of threshold values [0009]. Fig. 2 shows a categorized site management module that include a quota module 254. The quota module 254 limits user access to categories of Internet sites based on a maximum number of hits per time period for each user… [0041]. The particular quota limit can be based on: a predetermined amount of time, total number of bytes transferred by the user, bit rate, and number of hits per time period [0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Shinde in view of Suzuki with the teaching of Hegli in order to provide flexible access resources or series related to particular software applications [Abstract].

Regarding claims 3, 4, 16 and17, Shinde in view of Suzuki discloses all the claim limitation as stated above. Further, Shinde discloses that data transfer rates may be monitored periodically (e.g., based on configured time period) [Column 7, lines 9-13]. Shinde in view of Suzuki does not expressly disclose wherein the multiple data transfer thresholds comprise a 2number of bits of data transferred in a given period of time and a number of database records 3transferred in the given period of time; determining whether the data transfer rate exceeds 2the data rate transfer threshold further comprises determining whether the data transfer rate exceeds multiple data rate transfer thresholds.
Hegli teaches Fig. 2 shows a categorized site management module that include a quota module 254. The quota module 254 limits user access to categories of Internet sites based on a maximum number of hits per time period for each user… [0041]. The particular quota limit can be based on: a predetermined amount of time, total number of bytes transferred by the user, bit rate, and number of hits per time period [0042]. In addition, Hegli teaches that categorized site management module is a network load module 252. The network load module 252 determines whether a predetermined network load threshold value associated with a user’s request has been exceeded. The network load threshold module 252 can also determine whether a predetermined network load threshold value associated with a software application type has been exceeded [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Shinde in view of Suzuki with the teaching of Hegli in order to provide flexible access resources or series related to particular software applications [Abstract].

Regarding claims 10 and 23, Shinde in view of Suzuki discloses all the claim limitation as stated above. Further, Shinde discloses that a data transfer rate associated with a device connected to a network is identified [Fig. 3, step 302]. In addition, Shinde discloses that the data transfer rate may be identified based on a difference between a time a request is issued by the client 402 and a time a response to the request is received by the client 402, as stated above. Further, Hegli teaches a categorized site management module 26 that analyzes Internet site requests from workstations 12A-C and then compares those Internet site requests with a categorized site/page database 30 [0025; 0033; 0036]. In addition, Hegli teaches that postponement management system 44 determines the identity of a user currently accessing the system [0048]. Also, the postponement management system 44 provides a management module 276 that oversees user’s access to postponed sites within the system and determines the appropriate stored sites and directs the user to those stored pages [0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Shinde in view of Suzuki with the teaching of Hegli in order to provide a system that manages use of a network, such as controlling user access to categories of Internet sites [0009].

Regarding claims 12, 13 and 14, Shinde in view of Suzuki discloses all the claim limitation as stated above. Further, Shinde discloses that the workstation may have resident thereon any desired operation system. One embodiment may be written using JAVA, C and/or C++ language or other programing languages [column, lines 43-50; column 3, lines 51-65]. In addition, Shinde discloses that the browser controller 408 may communication via a plurality of windows associated with the network browser 406 [column 6, lines 58-67]. Hegli teaches that the categorized site management module determines whether an address match has been made with any address stored in the categorized database. The determination can be made by reference to a list of network user, and an associated permission table for each category found within the categorized database [0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Shinde in view of Suzuki with the teaching of Hegli in order to provide flexible access resources or series related to particular software applications [Abstract].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        November 16, 2022